Allowed Claims: 1-16, 18.
Examiner’s Amendment/Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Shimmick on May 26, 2022
The application has been amended as follows: 
	1. Claim 1, lines 17-18, delete “as compared to dilation of the pupil of the eye as compared to photopic illumination alone”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed apparatus specifically including, as the distinguishing features in combination with the other limitations, the one or more optics to image the claimed plurality of stimuli anterior or posterior to a peripheral portion of the retina to form a plurality of defocused images on a peripheral portion of the retina, the plurality of stimuli and the claimed one or more optics arranged to reduce hindrance with a central vision of the eye, the apparatus further comprises a sensor to measure the size of the pupil and further comprising a processor configured with instructions to direct the optical stimulus toward the eye in response to the size of the pupil, the processor configured to adjust one or more of an intensity or a duration of the optical stimulus in response to the size of the pupil, wherein the plurality of stimuli are configured to illuminate the peripheral portion of the retina with an eccentricity of greater than 35 degrees and configured to allow a pupil of the eye to dilate by at least about 1 millimeter while the plurality of stimuli is provided to the peripheral portion of the retina with the eccentricity of greater than 35 degrees. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 27, 2022